1                                                             The Honorable Benjamin H. Settle
2
3
4
5
                            UNITED STATES DISTRICT COURT FOR THE
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT TACOMA
8
9     UNITED STATES OF AMERICA,                             CASE NO. 3:21-CR-05186-BHS
                                                                     3:21-MJ-05101-DWC-BHS
10                              Plaintiff
11                                                          GOVERNMENT’S SUBMISSION OF
                                                            SUPPLEMENTAL MATERIALS IN
12                         v.
                                                            SUPPORT OF MOTION FOR REVIEW
13    ABIDEMI RUFAI                                         OF RELEASE ORDER
      a/k/a Sandy Tang,
14
                                Defendant.
15
16
17
            In support of the government’s Motion for Review of Release Order [Dkt. 9], the
18
     government submits the following:
19
            A. Transcripts of defendant Abidemi Rufai’s detention hearings in the Eastern
20
                District of New York on Wednesday, May 19, 2021 (Ex. A) and Friday, May
21
                21, 2021 (Ex. B.);
22
            B. Public report of Rufai’s connections with prominent Nigerian government
23
                officials, including his role as Deputy Director-General of a Nigerian state
24
                governor’s last election campaign (Ex. C at 4); and
25
            C. Documents showing an additional prior conviction for Idris Soyemi (Ex. D),
26
                the husband of the named surety for Rufai’s bond and co-owner of the
27
                residence were Rufai has been ordered to reside. On August 12, 2013, Soyemi
28
     Government’s Submission of Supplemental Materials                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     in Support of Motion for Review of Release Order - 1
                                                                            SEATTLE, WASHINGTON 98101
     United States v. Rufai – 3:21-CR-05186-BHS                                   (206) 553-7970
1               pled guilty to New Jersey state charges of conspiracy and wrongful
2               impersonation, in connection with what was publicly reported to be a
3               multimillion-dollar credit card fraud scheme that had nearly 1,000 victims.
4               Less than a year later, on March 31, 2014, he pled guilty to a separate and
5               unrelated federal wire fraud charge discussed in the government’s motion.
6
7           DATED: May 27, 2021.
8                                                           Respectfully submitted:
                                                            TESSA M. GORMAN
9
                                                            Acting United States Attorney
10
                                                            s/ Cindy Chang
11
                                                            CINDY CHANG
12                                                          SETH WILKINSON
                                                            Assistant United States Attorneys
13
                                                            700 Stewart Street, Suite 5220
14                                                          Seattle, WA 98101-1271
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Submission of Supplemental Materials                          UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     in Support of Motion for Review of Release Order - 2
                                                                                 SEATTLE, WASHINGTON 98101
     United States v. Rufai – 3:21-CR-05186-BHS                                        (206) 553-7970
